EXHIBIT 99.1 FOR IMMEDIATE RELEASE Media Contact: Investor Contact: Lisa Bascom Joseph Hassett Interphase Corporation Interphase Corporation 214-654-5000 866-630-INPH pr@iphase.com ir@iphase.com Interphase Announces Second Quarter 2013 Financial Results PLANO, Texas – July 25, 2013 Interphase Corporation (NASDAQ: INPH), a diversified information and communications technology company, today reported financial results for its second quarter ended June 30, 2013. Revenues for the second quarter of 2013 were $3.8 million, an increase of 10% when compared to revenues from the second quarter of 2012 of $3.5 million. On a sequential basis, revenues increased 16% compared to revenues from the first quarter of 2013 of $3.3 million. Revenues in the quarter were primarily derived from telecommunications and enterprise product revenues, which increased slightly to $2.8 million in the second quarter of 2013 compared to $2.7 million for the second quarter of 2012. Services revenues increased 42% to $1.0 million for the second quarter of 2013 compared to $708,000 for the second quarter of 2012. Gross margin was 37% for the second quarter of 2013 compared to 45% for the second quarter of 2012. The decrease in gross margin percentage was primarily due to a revenue mix shift toward lower margin products and services and an increase of $69,000 in excess and obsolete inventory charges, partially offset by increased utilization of our manufacturing facility. The Company reported a net loss of $895,000, or ($0.13) per share in the second quarter of 2013 compared to a net loss of $1.1 million, or ($0.16) per share in the second quarter of 2012. “We are pleased with the achievement of double digit revenue growth, both sequentially and year over year for our second quarter of 2013,” said Gregory B. Kalush, CEO and President of Interphase. “The primary driver of this revenue growth is coming from our services offerings, specifically our electronics manufacturing services which increased 268% year over year and 47% sequentially. We expect this revenue growth trend to continue for our services business. Additionally, our telecommunications and enterprise products are contributing to revenue growth with a slight year over year increase and a strong 9% sequential increase. We have made solid progress with penveu
